Title: To Thomas Jefferson from Bernard Peyton, 20 November 1820
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
20 Novr 1820
I am favor’d this morning with yours of the 15th: Inst & observe contents—Your draft favor Mr Garland for $600 shall be paid on demand—all the others of which you have apprised me, have been presented & paid:—and a few days ago, by a Milton Boat, forwarded the 18 Gallons Linseed oil you wrote for in a former letter, in 6 three Gallon Jugs, which I hope will reach Monticello safely.By direction of Governor Randolph paid a few days since $10 for a Book of Prints of American scenery from Matthew Carey & Son of Philadelphia for you, which Book is still with me to wait your directions—Governor R. at the same time desired me to give notice to Mr Carey that both you & himself would withdraw your subscriptions to this work, which I accordingly did—they did not I fancy at all equal his & your expectations.—I have heard of no Flour from shadwell for you yet, altho’ all the Milton Boats have been, & are now down—I presume it may soon be expected—the article is very dull sale indeed just now at $3 ⅝ @ 3 ¾—Tobacco $4 ½ @ 9—Wheat 67 @ 70 C—With sincere regard Dr Sir Yours very TruelyB. Peyton